Citation Nr: 1424461	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  08-12 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for diverticulitis. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. R. Layne, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1993 to December 1999.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of June 2007 by the Department of Veterans Affairs (VA) St. Louis, Missouri, Regional Office (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the Veteran's claims file reveals that additional development is warranted prior to appellate review of the claim.  The Veteran contends that his currently diagnosed diverticulitis is related to service, and in particular, to his in-service treatment for urinary tract infections.  In the alternative, the Veteran contends that he was poisoned in service by a subordinate and that the poisoning led to the development of diverticulitis after discharge from service.  

Service treatment records reflect treatment for urinary tract infections and symptoms to include but not limited to diarrhea, vomiting, constipation, and fever.  No evidence of diverticulitis was noted on separation from service and a notation on the August 1999 separation examination report indicated that the Veteran had bloody urine "from possible poisoning by subordinate."  Documents obtained from the Army Criminal Investigation Division (CID) indicate that the Veteran was likely poisoned by a subordinate.  However, the CID records do not show that the symptoms experienced by the Veteran were caused by the poisoning.  See October 1998 Department of Army Memorandum; November 1998 Medical examiner report. 

In January 2005, diverticulitis was diagnosed.  A VA examination was conducted in April 2012.  The examiner noted the Veteran's history of in-service reporting of and treatment for "acute gastroenteritis."  The examiner also noted that the Veteran's "complicated history" had been reviewed but there was no diagnosis of diverticulitis evident in the service treatment records.  After a physical examination and interview of the Veteran, the examiner opined that diverticulitis was not incurred in or caused his military service.  The examiner explained, 

Based on record review and exam the Veteran cle[a]rly was treated medically for acute diverticulitis in 1/05 followed by bowel resection in 11/05 - his complicated history and considering all incidents described there is no objective evidence of diverticular diagnosis in his [service treatment record] - this is a structural bowel process . . . . with complications of inflammation, infection, and bleeding - no objective correlation, including the history of described external poisoning, can be confirmed.

In November 2012, the Veteran obtained a nexus opinion from his primary care physician.  The opinion obtained was diametrically opposed to the April 2012 opinion of the VA examiner.  Specifically, the November 2012 opinion noted familiarity with the Veteran's medical history to include his in-service poisoning.  The opinion further explained, 

[The Veteran's] poisoning initially caused kidney failure . . . . [and he] thereafter developed chest pains that were treated and the cause of which was found inconclusive by the Army Hospital in Landstuhl, Germany.  [The Veteran's] diverticulitis symptoms did include severe chest pain in the upper left quadrant until it was resolved after a partial colon resection performed in 2009 due to the disease.  It is my expert opinion that it is more than likely than not a service connected injury due to complications from the poisoning.  [The Veteran] has no other history that would cause or contribute to this condition.
The Board finds that neither opinion is supported by an adequate rationale.  In this regard, it would have been helpful had the examiners discussed what are believed to be the causes of diverticulosis and why poisoning is or is not a likely cause.  Thus, given the contradictory medical evidence, another VA examination is needed to determine whether the Veteran's current diverticulitis disorder is related to his military service.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain the Veteran's updated VA or private treatment record.

All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must then be afforded the appropriate VA examination to determine the etiology of his diverticulitis disability.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records were reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether the Veteran's diverticulitis is at least as likely the result of an incident or injury in service, to include poisoning, urinary tract infections, or gastrointestinal disorder, as it is the result of some other cause or factor.  In providing the requested opinion, the examiner must consider and discuss the significance, if any, of the symptoms the Veteran experienced in-service.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The medical opinion report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If the issues on appeal remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


